[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as
Swartz v. Householder, Slip Opinion No. 2016-Ohio-5817.]




                                        NOTICE
     This slip opinion is subject to formal revision before it is published in an
     advance sheet of the Ohio Official Reports. Readers are requested to
     promptly notify the Reporter of Decisions, Supreme Court of Ohio, 65
     South Front Street, Columbus, Ohio 43215, of any typographical or other
     formal errors in the opinion, in order that corrections may be made before
     the opinion is published.



                         SLIP OPINION NO. 2016-OHIO-5817
           SWARTZ, APPELLEE, v. HOUSEHOLDER ET AL., APPELLANTS.
     SHANNON ET AL., APPELLEES, V. HOUSEHOLDER ET AL., APPELLANTS.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
  may be cited as Swartz v. Householder, Slip Opinion No. 2016-Ohio-5817.]
Court of appeals’ judgments reversed on the authority of Corban v. Chesapeake
        Exploration, L.L.C., and Walker v. Shondrick-Nau.
    (Nos. 2014-1208 and 2014-1209—Submitted August 31, 2016—Decided
                                 September 15, 2016.)
             APPEALS from the Court of Appeals for Jefferson County,
                    Nos. 13 JE 24 and 13 JE 25, 2014-Ohio-2359.
                                 __________________
        {¶ 1} The judgments of the court of appeals are reversed on the authority of
Corban v. Chesapeake Exploration, L.L.C., ___ Ohio St.3d ___, 2016-Ohio-5796,
___ N.E.3d ___, and Walker v. Shondrick-Nau, ___ Ohio St.3d ___, 2016-Ohio-
5793, ___ N.E.3d ___.
                              SUPREME COURT OF OHIO




          O’CONNOR, C.J., and O’DONNELL, LANZINGER, KENNEDY, and FRENCH, JJ.,
concur.
          PFEIFER and O’NEILL, JJ., dissent.
                                 _________________
          Critchfield, Critchfield & Johnston, Ltd., Steven J. Shrock, and Clinton
Bailey, for appellees.
          Burton Law, L.L.C., and Robert L. Guehl, for appellants.
                                 _________________




                                           2